Name: 83/364/EEC: Commission Decision of 13 July 1983 establishing that the apparatus described as 'Scintrex - High Sensitivity Vector Fluxgate Magnetometer, model MFM-3' may be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  mechanical engineering;  tariff policy
 Date Published: 1983-07-26

 Avis juridique important|31983D036483/364/EEC: Commission Decision of 13 July 1983 establishing that the apparatus described as 'Scintrex - High Sensitivity Vector Fluxgate Magnetometer, model MFM-3' may be imported free of Common Customs Tariff duties Official Journal L 202 , 26/07/1983 P. 0043 - 0043*****COMMISSION DECISION of 13 July 1983 establishing that the apparatus described as 'Scintrex - High Sensitivity Vector Fluxgate Magnetometer, model MFM-3' may be imported free of Common Customs Tariff duties (83/364/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 14 January 1983, Italy has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Scintrex - High Sensitivity Vector Fluxgate Magnetometer, model MFM-3', ordered in November 1980 and intended to be used for the studies of polarization induced with a magnetic detector, the observation and recording of the micropulsations of the earth's magnetic field, caused mainly by solar agents, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 31 May 1983 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a magnetometer; whereas its objective technical characteristics such as the sensibility in the magnetic detection, and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, on the basis of information received from Member States, apparatus of equivalent scientific value capable of use for the same purpose is not currently manufactured in the Community; whereas, therefore, duty-free admission of this apparatus is justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Scintrex - High Sensitivity Vector Fluxgate Magnetometer, model MFM-3' which is the subject of an application by Italy of 14 January 1983 may be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 July 1983. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.